UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7205


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PHILLIP GERMAINE BOICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:05-cr-00126-H-1; 5:07-cv-00177-H)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip Germaine Boice, Appellant Pro Se.    Steve R. Matheny,
Assistant United States Attorney, Kelly Michele Perry, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip Germaine Boice seeks to appeal the district

court’s    order       denying    relief       on   his     28    U.S.C.      § 2255    (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent       “a    substantial        showing          of    the    denial     of    a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner        satisfies        this        standard       by        demonstrating         that

reasonable       jurists       would     find       that    any        assessment      of     the

constitutional         claims    by     the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Boice has

not     made     the   requisite        showing.           Accordingly,         we     deny    a

certificate       of       appealability       and      dismiss        the    appeal.          We

dispense        with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                               2